Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141777(55)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  AMANDA SCHREUR,                                                                                          Brian K. Zahra,
          Plaintiff-Appellant,                                                                                        Justices


  v                                                                 SC: 141777
                                                                    COA: 285792
                                                                    Bay CC: 07-003605-AA
  DEPARTMENT OF HUMAN SERVICES,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 4,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         MARILYN KELLY, J., would grant reconsideration and, on reconsideration, would
  grant leave to appeal for the reasons set forth in her dissenting statement in this case, 488
  Mich 1042 (2011).

         HATHAWAY, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
         d0620                                                                 Clerk